DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments received 10/12/2021 have been entered.

Response to Arguments
Applicant’s arguments, see Remark, filed 10/12/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“deferring shading of the set of primitives by discarding, at the graphics processing
pipeline, one or more primitives of the set of primitives that do not contribute to a rendered image based upon the vertex position attribute for vertices of the set of primitives, wherein deferring the shading of the set of primitives occurs prior to a primitive assembly stage of the 
generating, based on the discarding of one or more primitives, a set of surviving primitives; and
computing, at the graphics processing pipeline, a second non-position attribute for vertices of the set of surviving primitives”. 

Regarding to claim 8, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“defer shading of the set of primitives by discarding one or more primitives of the set of primitives that do not contribute to a rendered image based upon the vertex position attribute for vertices of the set of primitives, wherein deferring the shading of the set of primitives prior to a primitive assembly stage of the graphics processing pipeline and discarding the one or more primitives of the set of primitives occurs prior to the primitive assembly stage of the graphics processing pipeline;
generate, based on the discarded one or more primitives, a set of surviving primitives; and
compute a second non-position attribute for vertices of the set of surviving primitives”.

Regarding to claim 15, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“deferring shading of the set of primitives by discarding, at the graphics processing

generating, based on the discarding of one or more primitives, a set of surviving primitives; and
computing, at the graphics processing pipeline, a second non-position attribute for vertices of the set of surviving primitives”.

Claims 2-7 are allowed due to dependency of claim 1. Claims 9-14 are allowed due to dependency of claim 8. Claims 16-20 are allowed due to dependency of claim 15.
Closest Reference Found
	Closest prior art made of record with regards the Examiner’s 35 U.S.C 103 rejection include Sharma (US 20160086299 A1) in view of HAKURA (US 20110080406 A1), and further in view of Duluk (US 6597363 B1) either alone or in combination, fail to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.